DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 9/8/2022 has been entered and made of record.
Acknowledgment 
Claims 1, 6-11, 13-15, and 18-20, amended on 9/8/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 15 and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the claim objection, the amendment filed on 9/8/2022 addresses the issue.  As a result, the claim objection is withdrawn.
Regarding the 35 U.S.C. 112(f) interpretation, the amendment filed on 9/8/2022 addresses the issue.  As a result, the 35 U.S.C. 112(f) interpretation is withdrawn.
Regarding the drawing objection, in the amendment filed on 9/8/2022, the Applicant argued that “In particular, the Office Action contents that "the shortest distance" and "the Hamming distance" must be shown in the drawings. Applicants traverse this objection. At the outset, Applicant notes that Figure 1 does indeed illustrate the "distances 106" between different "correlithm objects 104". See, Figure 1 of original application.” [Paragraph 3 in page 11 of the Remarks].  However, this argument is not persuasive.  For example, Fig. 1 of the application specification shows 12 "distances 106" in a cube; hence all of them have a same distance. Therefore, it is not clear to reader which one of them is “the shortest distance”. Moreover, in a case when multiple "correlithm objects 104" have a same shortest distance as shown in Fig. 1, it is not clear how the method of the invention would select a particular correlithm object. Among eight "correlithm objects 104" in Fig. 1, which one should be selected? As a result, Applicant’s argument is not persuasive.  Hence, the drawing objection is maintained.
Regarding the 35 U.S.C. 112(a) rejection, the amendment filed on 9/8/2022 addresses the issue.  As a result, the 35 U.S.C. 112(a) rejection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejections, the amendment filed on 9/8/2022 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejections is withdrawn.
Regarding the U.S.C. 103 rejection, the Applicant amended the claim then argued that, “The Office Action simply has not identified any specific teaching, suggestion, or disclosure of "wherein the one or more interior nodes are not in direct signal communication with devices outside of the network" as recited in Claim 1” [Paragraph 1 on page 15 of the Remarks].           Examiner respectfully disagrees with the Applicant’s argument because it is not persuasive. As it was explained in Office action, Fig. 32 of Cosic shows several nodes that only connect with other nodes but they are not in direct signal communication with devices outside of the network. As a result, the Applicant’s argument is not persuasive. 
The Applicant also made several arguments related to structures and operations of the first edge node and the second edge node. However, these arguments relate to limitations, which receive new U.S.C. 112 rejections.    Please see the U.S.C. 112 rejection below.  Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.
   

Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the shortest distance” must be shown or the feature must be canceled from the claims 1-20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 


Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims 1, 8, and 15 include limitations “a first edge node comprising a processor” and “a second edge node comprising a processor”. There is nowhere in the specification indicates that an edge node comprises a processor.  Therefore,  claim limitations “a first edge node comprising a processor” and “a second edge node comprising a processor” are new matters, which is not described in the application as originally filed. The new matters are required to be canceled from the claims (Please see MPEP 608.04). It is noted that the specification in page 50 line 12-14 describes that “a device configured to implement a portion of the network 1004 comprises a memory and processor configured to emulate an edge node 304”.  However, the meaning of claim limitation “edge node comprising a processor” is different than “processor configured to emulate an edge node”.  Moreover, as describes in Fig. 5, a processor 502 comprises node engines 512.  The node engines 512, however, do not comprise the processor 502.
Claims 8-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. Claim 8 includes limitations “identifying, by the processor of the first edge node”, “fetching, by the processor of the first edge node”, “sending, by the processor of the first edge node”, “identifying, by the processor of the second edge node”, “fetching, by the processor of the second edge node”, “sending, by the processor of the second edge node”. As it was discussed above, the specification does not indicate that an edge node comprises a processor.  Therefore,  these claim limitations are new matters, which is not described in the application as originally filed.  The new matters are required to be canceled from the claims (Please see MPEP 608.04).
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 8, and 15 recite "identify an input correlithm object from the first node table with a shortest distance" and "identify an input correlithm object from the second node table with a shortest distance". It is not clear from languages of these claim limitations that a shortest distance is a shortest distance between the input correlithm object with what object.  Whether it is a shortest distance between the input correlithm object with another input correlithm object, or  it is a shortest distance between the input correlithm object with another node . Therefore, claims 1, 8, 15, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 7, 14, and 20 recite "the same as pairs of input correlithm object and output correlithm objects ". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claims 7, 14, and 20 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4, 6,  8-9, 11, 13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cosic (US Patent 9,443,192 B1), (“Cosic”), in view of Asaad et al. (US Patent 9,081,501 B2), (“Asaad”), in view of Lawrence et al. (US Patent Application Publication 2004/0044940 A1), (“Lawrence”).
Regarding claim 1, Cosic meets the claim limitations as follow.
A system (i.e. a system) [Cosic: col. 1, line 47] configured to emulate a correlithm object processing system (i.e. a system for autonomous application operating) [Cosic: col. 1, line 47-48], comprising one or more devices (i.e. The system may operate on one or more computing devices) [Cosic: col. 1, line 48-49] configured to implement a network (i.e. In some embodiments, instead of or in addition to executing anticipatory Operations 610 or Instruction Sets 600, UAIE or any disclosed element can trigger an external application or process. The external application or process may be an application or process of a system within which Software Application 120 or UAIE operates or with which Software Application 120 or UAIE is connected (i.e. over a network, etc.)) [Cosic: col. 106, line 13-20] comprising: one or more interior nodes ((i.e. In some embodiments, the neural network includes a plurality of nodes interconnected by one or more connections) [Cosic: col. 30, line 8-10]; (i.e. a decision tree can be utilized as a model that may predict the value of a target variable based on several input variables where each interior node corresponds to an input variable and each edge to a children node corresponds to a possible value of the input variable) [Cosic: col. 131, line 1-6; Please see examples of the interior nodes in the Fig. 32]), wherein the one or more interior nodes (i.e. node 852) [Cosic: col. 131, line 6; Fig. 32] are not in 5direct signal communication with devices outside of the network (i.e. In one example shown in Model A in FIG. 32, UAIE, Artificial Intelligence Unit 130, and/or other elements of the disclosure may include a neural network (also referred to as artificial neural network, etc.). As such, machine learning, knowledge representation or structure, pattern recognition, decision making, and/or other artificial intelligence functionalities may include a network of Nodes 852 (also referred to as neurons in the context of neural networks, etc.) and Connections 853 similar to that of a brain. Node 852 can store any data, object, data structure, and/or other item, or reference thereto. Node 852 may also include a function for transforming or manipulating any data, object, data structure, and/or other item. Examples of such transformation function include mathematical functions (i.e. addition, subtraction, multiplication, divisions, etc.), object manipulation functions (i.e. creating an object, modifying an object, deleting an object, appending objects, etc.), data structure manipulation functions (i.e. creating a data structure, modifying a data structure, deleting a data structure, creating a data field, modifying a data field, deleting a data field, etc.), and/or other transformation functions.) [Cosic: col. 130, line 8-23 – Note: As shown in Fig. 32,  two nodes in Model A and the nodes 852 in the Model B & C do not communicate with devices outside the network but they only communicate to other nodes in a particular model]; and a first edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10]; (i.e. an interface) [Cosic: col. 207, line 1]) comprising a processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60] and in signal communication with the one or more interior nodes ((i.e. Nodes can also communicate with their siblings) [Cosic: col. 131, line 29-30]; Please see the communications between the leaf node, or end nodes, with the interior nodes illustrated in Fig. 32]; (i.e. where each leaf node may represent a value of the target variable given the values of the input variables represented by the path from the root node to the leaf node.) [Cosic: col. 131, line 6-8]), wherein: the first edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10] ; (i.e. an interface) [Cosic: col. 207, line 1]) is linked with a first node table (i.e. Each node may include any data structure or object, or a reference thereto, such as array, list, linked list, doubly linked list, queue, tree, heap, graph, map, grid, matrix, multi-dimensional matrix, table, database, DBMS, file, and/or any other type or form of a data structure) [Cosic: col. 131, line 11-15] that identifies: a first set of input correlithm objects (i.e. a first instruction set) [Cosic: col. 207, line 1], wherein each correlithm 10object (i.e. particular instruction) [Cosic: col. 79, line 23] in the first set of input correlithm objects (i.e. Media Application's 120 instructions (i.e. Instruction Sets 600 or Operations 610, etc.)) [Cosic: col. 173, line 15-16] is an n-bit digital word of binary values ((i.e. Syntax, addressing modes, operands, and/or other elements of an assembly language instruction may translate directly into numeric (i.e. binary, etc.) representations of that particular instruction) [Cosic: col. 79, line 20-23 – Note: Please see an example of the instruction in a binary format in Fig. 11]; (i.e. 32 bit instruction) [Cosic: col. 81, line 41]; (i.e. Machine Code 205 may include binary values forming processor instructions (i.e. instruction sets, etc.) that can change computer state) [Cosic: col. 70, line 14-16]; (i.e. In a further embodiment shown in FIG. 10, Instruction Set 600 includes assembly code. In a further embodiment shown in FIG. 11, Instruction Set 600 includes machine code) [Cosic: col. 84, line 12-15; Figs. 10-11]); and a first set of output correlithm objects ((i.e. outputting binary data) [Cosic: col. 74, line 50-51]; (i.e. outputting an application's instructions) [Cosic: col. 73, line 3-41)   corresponding with the first set of input correlithm objects (i.e. wherein the first instruction set includes a comparative instruction set whose stored portions can be used for comparisons with portions of the new instruction set) [Cosic: col. 207, line 13-17], wherein each correlithm object in the first set of output correlithm objects (i.e. One of ordinary skill in art will understand that, while all possible variations of the techniques to obtain Software Application's 120 instructions, data, and/or other information are too voluminous to list, all of these techniques are within the scope of this disclosure in various implementations. Various computing systems and/or platforms may provide native tools for application tracing or profiling, or other techniques. Also, independent software vendors may provide portable tools with similar functionalities that can be utilized across different computing systems and/or platforms. These native and portable tools may provide a wide range of functionalities to obtain runtime and other information on a software application such as outputting custom text messages, logging application or system errors and warnings, outputting objects or data structures, outputting binary data, tracings function/routine/subroutine invocations, following and outputting variable values, outputting thread or process behaviors, performing live application monitoring via network or pipes, outputting call or other stacks, outputting processor registers, providing runtime memory access, and/or other capabilities. In some aspects, obtaining an application's instructions, data, and/or other information comprises introspection, which includes the ability to examine the type or properties of an object at runtime) [Cosic: col. 74, line 36-59 – Note: Cosic discloses that it is well known in the art that output of instructions and software programs can be various objects and data but they can be represented as binary numbers] is an n-bit digital word of 15binary values ((i.e. Syntax, addressing modes, operands, and/or other elements of an assembly language instruction may translate directly into numeric (i.e. binary, etc.) representations of that particular instruction) [Cosic: col. 79, line 20-23 – Note: Please see an example of the instruction in a binary format in Fig. 11]; (i.e. 32 bit instruction) [Cosic: col. 81, line 41]; (i.e. Machine Code 205 may include binary values forming processor instructions (i.e. instruction sets, etc.) that can change computer state) [Cosic: col. 70, line 14-16]; (i.e. In a further embodiment shown in FIG. 10, Instruction Set 600 includes assembly code. In a further embodiment shown in FIG. 11, Instruction Set 600 includes machine code) [Cosic: col. 84, line 12-15; Figs. 10-11]); and the processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60] of the first edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10] ; (i.e. an interface) [Cosic: col. 207, line 1]) is configured to: receive a first correlithm object from a first device (i.e. an interface configured to receive a first instruction set) [Cosic: col. 207, line 1] outside of the network (i.e. high-level programming languages may call or execute an external assembly language program to facilitate obtaining an application's instructions, data, and/or other information as previously described) [Cosic: col. 79, line 49-52]; determine distances between the first correlithm object and 20each input correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65]) in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32], wherein a distance between the first correlithm object and an input correlithm object is based on differences between a binary string representing the first correlithm object and binary strings linked with each of the input correlithm objects ((i.e. Distance, direction, and/or other information can be computed or estimated by using Pythagorean theorem, Euclidean distance formula, trigonometry, and/or other theorems, formulas, or disciplines.) [Cosic: col. 190, line 37-41]; (i.e. Syntax, addressing modes, operands, and/or other elements of an assembly language instruction may translate directly into numeric (i.e. binary, etc.) representations of that particular instruction) [Cosic: col. 79, line 20-23]);  25identify an input correlithm object (i.e. Disassembling may include identifying one or more instruction set portions. Disassembling may include identifying the type of instruction set. Disassembling may include recording any extra information (i.e. Extra info 630, etc.) pertinent for facilitating UAIE functionalities. Extra information comprises contextual information such as time stamp or other time information, geo-spatial information, environmental information, observed information, computed information, analyzed information, inferred information, and/or other information.) [Cosic: col. 120, line 61 – col. 121, line 3] from the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] with a shortest distance (i.e. taking shortest path) [Cosic: col. 190, line 50]; fetch a second correlithm object (i.e. process instructions fetched) [Cosic: col. 59, line 8] from the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] linked with the identified input correlithm object (i.e. In the instruction cycle, an instruction may be loaded into Instruction Register 212 after Processor 11 fetches it from location in Memory 12 pointed to by Program Counter 211. Instruction Register 212 holds the instruction while it is decoded by Instruction Decoder 213, prepared, and executed. In some aspects, data (i.e. operands, etc.) needed for instruction execution can be loaded from Memory 12 into a register within Register Array 214. In other aspects, the data can be loaded directly into Arithmetic Logic Unit 215) [Cosic: col. 80, line 39-48; Fig. 5]; send the second correlithm object to the one or more interior 30nodes ((i.e. issue an
operating instruction to Software Application 120 responsive to which Software Application's 120 internal instructions or instruction sets may be executed to perform a desired operation) [Cosic: col. 69, line 41-45]; (i.e. machine-readable
medium includes any medium that can send or receive machine instructions as a machine-readable signal) [Cosic: col. 64, line 47-49]); and  37722607ATTORNEY'S DOCKETPATENT APPLICATION 015444.1316 (P8316-US) 61 a second edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10]) comprising a processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60] in signal communication with the one or more interior nodes ((i.e. Nodes can also communicate with their siblings) [Cosic: col. 131, line 29-30]; Please see the communications between the leaf node, or end nodes, with the interior nodes illustrated in Fig. 32]; (i.e. where each leaf node may represent a value of the target variable given the values of the input variables represented by the path from the root node to the leaf node.) [Cosic: col. 131, line 6-8]), wherein: the second edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10]) is linked with a second node table that identifies (i.e. each node sets up a base address table with an entry for the base address of the buffer to be reduced.) [Asaad: col. 301, line 56-58; Fig. 6-6-4]: a second set of input correlithm objects (i.e. a second instruction set) [Cosic: col. 201, line 2]; and  5a second set of output correlithm objects (i.e. An instruction set portion (i.e. instruction Set Portion 620, etc.) may include a command, keyword, symbol, instruction, operator, variable, value, object, function, parameter, reference thereto, and/or other component of an instruction set.) [Cosic: col. 120, line 53-57] linked with the second set of input correlithm objects (i.e. At step 6110, the first and the second instruction sets are disassembled into instruction set portions) [Cosic: col. 120, line 52-53]; and the processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60] of the second edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10]) is configured to: receive a third correlithm object (i.e. the interface further configured to receive a new instruction set) [Cosic: col. 207, line 2-3]  from the one or more interior nodes (i.e. a decision tree can be utilized as a model that may predict the value of a target variable based on several input variables where each interior node corresponds to an input variable and each edge to a children node corresponds to a possible value of the input variable) [Cosic: col. 131, line 1-6];  10determine distances between the third correlithm object and each input correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. Distance, direction, and/or other information can be computed or estimated by using Pythagorean theorem, Euclidean distance formula, trigonometry, and/or other theorems, formulas, or disciplines.) [Cosic: col. 190, line 37-41]) in the second node table ((i.e. Each node may include any data structure or object, or a reference thereto, such as array, list, linked list, doubly linked list, queue, tree, heap, graph, map, grid, matrix, multi-dimensional matrix, table, database, DBMS, file, and/or any other type or form of a data structure) [Cosic: col. 131, line 11-15]; (i.e. FIG. 5 shows an embodiment of tracing, profiling, or sampling of instructions or data in processor registers, memory, or other computing device components) [Cosic: col. 55, line 17-19; Fig. 5]; (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32]); identify an input correlithm object (i.e. Disassembling may include identifying one or more instruction set portions. Disassembling may include identifying the type of instruction set. Disassembling may include recording any extra information (i.e. Extra info 630, etc.) pertinent for facilitating UAIE functionalities. Extra information comprises contextual information such as time stamp or other time information, geo-spatial information, environmental information, observed information, computed information, analyzed information, inferred information, and/or other information.) [Cosic: col. 120, line 61 – col. 121, line 3] from the second node table (i.e. in processor registers, memory, or other computing device components) [Cosic: col. 55, line 18-19; Fig. 5] with the shortest distance (i.e. taking shortest path) [Cosic: col. 190, line 50]; fetch a fourth correlithm object (i.e. process instructions fetched) [Cosic: col. 59, line 8] from the second node table (i.e. in processor registers, memory, or other computing device components) [Cosic: col. 55, line 18-19; Fig. 5] 15linked with the identified input correlithm object (i.e. In the instruction cycle, an instruction may be loaded into Instruction Register 212 after Processor 11 fetches it from location in Memory 12 pointed to by Program Counter 211. Instruction Register 212 holds the instruction while it is decoded by Instruction Decoder 213, prepared, and executed. In some aspects, data (i.e. operands, etc.) needed for instruction execution can be loaded from Memory 12 into a register within Register Array 214. In other aspects, the data can be loaded directly into Arithmetic Logic Unit 215) [Cosic: col. 80, line 39-48; Fig. 5]; and send the fourth correlithm object to a second device ((i.e. machine-readable
medium includes any medium that can send or receive machine instructions as a machine-readable signal) [Cosic: col. 64, line 47-49]; (i.e. issue an operating instruction to Software Application 120 responsive to which Software Application') [Cosic: col. 69, line 41-42]) outside of the network (i.e. to communicate with external computing devices via a network) [Cosic: col. 58, line 67 – col. 59, line 1], wherein the first device (i.e. an interface configured to receive a first instruction set) [Cosic: col. 207, line 1] and the second device (i.e. external computing devices via a network) [Cosic: col. 58, line 67 – col. 59, line 1] are different devices ((i.e. The system may operate on one or more computing devices) [Cosic: col. 1, line 48-49] – Note: The interface and the external computing device are two different devices).  
Cosic does not explicitly disclose the following claim limitations (Emphasis added).
A system configured to emulate a correlithm object processing system, comprising one or more devices configured to implement a network comprising: one or more interior nodes, wherein the one or more interior nodes are not in 5direct signal communication with devices outside of the network; and a first edge node comprising a processor and in signal communication with the one or more interior nodes, wherein: the first edge node is linked with a first node table that identifies: a first set of input correlithm objects, wherein each correlithm 10object in the first set of input correlithm objects is an n-bit digital word of binary values; and a first set of output correlithm objects corresponding with the first set of input correlithm objects, wherein each correlithm object in the first set of output correlithm objects is an n-bit digital word of 15binary values; and the processor of the first edge node is configured to: receive a first correlithm object from a first device outside of the network; determine distances between the first correlithm object and 20each input correlithm object in the first node table, wherein a distance between the first correlithm object and an input correlithm object is based on differences between a binary string representing the first correlithm object and binary strings linked with each of the input correlithm objects;  25identify an input correlithm object from the first node table with a shortest distance; fetch a second correlithm object from the first node table linked with the identified input correlithm object; send the second correlithm object to the one or more interior 30nodes; and  37722607ATTORNEY'S DOCKETPATENT APPLICATION 015444.1316 (P8316-US) 61 a second edge node comprising a processor and in signal communication with the one or more interior nodes, wherein: the second edge node is linked with a second node table that identifies: a second set of input correlithm objects; and  5a second set of output correlithm objects linked with the second set of input correlithm objects; and the processor of the second edge node is configured to: receive a third correlithm object from the one or more interior nodes;  10determine distances between the third correlithm object and each input correlithm object in the second node table; identify an input correlithm object from the second node table with the shortest distance; fetch a fourth correlithm object from the second node table 15linked with the identified input correlithm object; and send the fourth correlithm object to a second device outside of the network, wherein the first device and the second device are different devices.  
However, in the same field of endeavor Asaad further discloses the claim limitations and the deficient claim limitations, as follows:
receive a first correlithm object from a first device outside of the network (i.e. This occurs when a new data packet originating from a sending node is placed into the Injection FIFO buffer 65180. A hint bit calculator in the network logic device 67381 reads the network DCR registers 65182) [Asaad: col. 212, line 15-17; Fig. 5-3-5];determine distances between the first correlithm object and 20each input correlithm object  (i.e. determines the shortest path to the receiving node and sets the hint bits accordingly) [Asaad: col. 212, line 18-19] in the first node table (i.e. each node sets up a base address table with an entry for the base address of the buffer to be reduced.) [Asaad: col. 301, line 56-58; Fig. 6-6-4], wherein a distance between the first correlithm object and an input correlithm object (i.e. determines the shortest path to the receiving node and sets the hint bits accordingly) [Asaad: col. 212, line 18-19] is based on differences between a binary string representing the first correlithm object and binary strings linked with each of the input correlithm objects ((i.e. The offset on each node must be the same from the address programmed in the base address table. This is common in PGAS runtimes where the same array index must be reduced on all the nodes) [Asaad: col. 301, line 60-63; Fig. 6-6-4] – Note: The since the correlithm objects (i.e. instructions) are represented by binary strings, hence the difference (i.e. the offset) between the correlithm objects is also represented by the binary string.  It is noted that the addresses of the instructions are also represented in the binary format);  25identify an input correlithm object from the first node table with a shortest distance (i.e. the hint bit calculator calculates the shortest distance to the receiving node in accordance with the method described in the following pseudocode, which is also shown in further detail in FIG. 5-3-6) [Asaad: col. 212, line 20-23]; fetch a second correlithm object from the first node table linked with the identified input correlithm object (i.e. the FU 35120 evaluates 35210 whether the instruction 35240 is a store-operate or fetch-and-operate instruction, e.g., by checking whether the Opcode 35505 of the instruction 35240 indicates that the instruction 35240 is a store-operate or fetch-and-operate instruction) [Asaad: col. 101, line 13-18]; send the second correlithm object to the one or more interior 30nodes (i.e. Upon fetching the instruction 35240 from the instruction queue 35115, the FU 35120 evaluates 35200 whether the instruction 35240 is a load instruction, e.g., by checking whether the Opcode 35505 of the instruction 35240 indicates that the instruction 35240 is a load instruction. If the instruction 35240 is a load instruction, the FU 35120 reads 35220 data stored in a (cache or main) memory location corresponding to the logical address 35510 of the instruction 35240, and uses the crossbar 35110 to return the data to the issuing processor) [Asaad: col. 100, line 60 – col. 101, line 2; Figs. 4-6-2A and 4-6-4B];    
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic with Asaad to program the system to implement sharing memory protocol for multiple processors of Asaad.  
Therefore, the combination of Cosic with Asaad will enable multiple processors access to a shared memory [Asaad: 86, line 40-49]. 
It is noted that the claim defines a correlithm object as an n-bit digital word of binary values,  hence Cosic and Asaad discloses this limitation.  However, Cosic and Asaad does not explicitly use the “correlithm object” term.
However, in the same field of endeavor Lawrence further discloses the claim limitations as follows:
correlithm object (i.e. representing and manipulating correlithm objects) [Lawrence: para. 0003; Figs. 1, 5A-B, 6A-B];
differences between a binary string ((i.e. The "standard corner-corner distance" refers to the standard distance between any two randomly chosen corners of a bounded space. For example, the corners of a unit cube typically have coordinates values that are binary values (0 or 1), and the Cartesian distance, which is equivalent to the square root of the Hamming distance, is approximately the value of squareroot(N/2)) [Lawrence: para. 0036; Figs. 6A-B]; (i.e. According to one embodiment, standard distance 766 represents the standard binary distance, which may be determined using the formula: Distance = squareroot(N/2)) [Lawrence: para. 0082; Figs. 6A-B]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic and Asaad with Lawrence to program the system to representing and manipulating correlithm objects for quantum objects.  
Therefore, the combination of Cosic and Asaad with Lawrence will enable for creating a system that reduces computational complexity for quantum computations [Lawrence: para. 0005]. 

Regarding claim 2, Cosic meets the claim limitations as set forth in claim 1.
Cosic meets the claim limitations as follow.
The system of claim 1 (i.e. a system) [Cosic: col. 1, line 47], wherein determining distances between the first correlithm object and each input correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65]) in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] comprises determining a Hamming distance between the first correlithm object and an input correlithm object in the first node table (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65].
Cosic and Asaad does not explicitly disclose the following limitation (Emphasize added).
The system of claim 1, wherein determining distances between the first correlithm object and each input correlithm object in the first node table comprises determining a Hamming distance between the first correlithm object and an input correlithm object in the first node table.
However, in the same field of endeavor Lawrence further discloses the claim limitations as follows:
determining a Hamming distance ((i.e. The "standard corner-corner distance" refers to the standard distance between any two randomly chosen corners of a bounded space. For example, the corners of a unit cube typically have coordinates values that are binary values (0 or 1), and the Cartesian distance, which is equivalent to the square root of the Hamming distance, is approximately the value of squareroot(N/2)) [Lawrence: para. 0036; Figs. 6A-B]; (i.e. According to one embodiment, standard distance 766 represents the standard binary distance, which may be determined using the formula: Distance = squareroot(N/2)) [Lawrence: para. 0082; Figs. 6A-B]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic and Asaad with Lawrence to program the system to representing and manipulating correlithm objects for quantum objects.  
Therefore, the combination of Cosic and Asaad with Lawrence will enable for creating a system that reduces computational complexity for quantum computations [Lawrence: para. 0005]. 

Regarding claim 4, Cosic meets the claim limitations as set forth in claim 1.
Cosic meets the claim limitations as follow.
The system of claim 1 (i.e. a system) [Cosic: col. 1, line 47], wherein the one or more devices implementing the network are in a different physical location than the first device and the second device (i.e. Computing Device 70 may be based on one or more of these or any other processors capable of operating as described herein, whether on a mobile or embedded device, or a more conventional machine. Memory 12 includes one or more memory chips capable of storing data and allowing any storage location to be accessed by microprocessor) [Cosic: col. 59, line 33-40] – Note: Cosic describes different types of devices located at different locations). 

Regarding claim 6, Cosic meets the claim limitations as set forth in claim 1.
Cosic further meets the claim limitations as follow.
The system of claim 1 (i.e. a system) [Cosic: col. 1, line 47], wherein pairs of input correlithm object and output correlithm objects (i.e. an application's instructions, data) [Cosic: col. 73, line 3-4] in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] are different than ((i.e. Various types of lnstruction Sets 600 may include different Instruction Set Portions 620 stored in Operation 610. For example, a function may include function name, parameters, and/or other components, whereas, a FOR loop may include keyword "FOR" and its associated counting variable (i.e. i, etc.), operators (i.e. <, <=, >, >=, etc.), counter (i.e. i++, i--, i+3, i-107, etc.), and/or other components) [Cosic: col. 83, line 67 – col. 84, line 7]; (i.e. Processor or computing device components may be connected or interlinked differently in alternate implementations. Any of the described or other connections can be implemented among any processor or computing device components and UAIE) [Cosic: col. 81, line 33-37])  pairs of input correlithm object and output correlithm objects (i.e. an application's instructions, data) [Cosic: col. 73, line 3-4] in the second node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic:  col. 80, line 29-32].

Regarding claim 8, Cosic meets the claim limitations as follow.
A communication method (i.e. The non-transitory computer storage medium and/or the method may include any of the operations, steps, and embodiments of the above described system) [Cosic: col. 12, line 2-4], comprising: receiving (i.e. an interface configured to receive a first instruction set) [Cosic: col. 207, line 1], by a first edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10]; (i.e. an interface) [Cosic: col. 207, line 1]) comprising a processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60], a first correlithm object from a first device outside 5of the network (i.e. high-level programming languages may call or execute an external assembly language program to facilitate obtaining an application's instructions, data, and/or other information as previously described) [Cosic: col. 79, line 49-52]; determining (i.e. determined) [Cosic: col. 142, line 27], by the processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60] of the first edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10] ; (i.e. an interface) [Cosic: col. 207, line 1])), distances between the first correlithm object and each input correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65]) in a first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32], wherein
the first node table identifies (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32]: a first set of input correlithm objects (i.e. a first instruction set) [Cosic: col. 207, line 1], wherein each correlithm 10object (i.e. particular instruction) [Cosic: col. 79, line 23] in the first set of input correlithm objects (i.e. Media Application's 120 instructions (i.e. Instruction Sets 600 or Operations 610, etc.)) [Cosic: col. 173, line 15-16] is an n-bit digital word of binary values ((i.e. Syntax, addressing modes, operands, and/or other elements of an assembly language instruction may translate directly into numeric (i.e. binary, etc.) representations of that particular instruction) [Cosic: col. 79, line 20-23 – Note: Please see an example of the instruction in a binary format in Fig. 11]; (i.e. 32 bit instruction) [Cosic: col. 81, line 41]; (i.e. Machine Code 205 may include binary values forming processor instructions (i.e. instruction sets, etc.) that can change computer state) [Cosic: col. 70, line 14-16]; (i.e. In a further embodiment shown in FIG. 10, Instruction Set 600 includes assembly code. In a further embodiment shown in FIG. 11, Instruction Set 600 includes machine code) [Cosic: col. 84, line 12-15; Figs. 10-11]); and a first set of output correlithm objects ((i.e. outputting binary data) [Cosic: col. 74, line 50-51]; (i.e. outputting an application's instructions) [Cosic: col. 73, line 3-41)   corresponding with the first set of input correlithm objects (i.e. wherein the first instruction set includes a comparative instruction set whose stored portions can be used for comparisons with portions of the new instruction set) [Cosic: col. 207, line 13-17], wherein each correlithm object in the first set of output correlithm objects (i.e. One of ordinary skill in art will understand that, while all possible variations of the techniques to obtain Software Application's 120 instructions, data, and/or other information are too voluminous to list, all of these techniques are within the scope of this disclosure in various implementations. Various computing systems and/or platforms may provide native tools for application tracing or profiling, or other techniques. Also, independent software vendors may provide portable tools with similar functionalities that can be utilized across different computing systems and/or platforms. These native and portable tools may provide a wide range of functionalities to obtain runtime and other information on a software application such as outputting custom text messages, logging application or system errors and warnings, outputting objects or data structures, outputting binary data, tracings function/routine/subroutine invocations, following and outputting variable values, outputting thread or process behaviors, performing live application monitoring via network or pipes, outputting call or other stacks, outputting processor registers, providing runtime memory access, and/or other capabilities. In some aspects, obtaining an application's instructions, data, and/or other information comprises introspection, which includes the ability to examine the type or properties of an object at runtime) [Cosic: col. 74, line 36-59 – Note: Cosic discloses that it is well known in the art that output of instructions and software programs can be various objects and data but they can be represented as binary numbers] is an n-bit digital word of 15binary values ((i.e. Syntax, addressing modes, operands, and/or other elements of an assembly language instruction may translate directly into numeric (i.e. binary, etc.) representations of that particular instruction) [Cosic: col. 79, line 20-23 – Note: Please see an example of the instruction in a binary format in Fig. 11]; (i.e. 32 bit instruction) [Cosic: col. 81, line 41]; (i.e. Machine Code 205 may include binary values forming processor instructions (i.e. instruction sets, etc.) that can change computer state) [Cosic: col. 70, line 14-16]; (i.e. In a further embodiment shown in FIG. 10, Instruction Set 600 includes assembly code. In a further embodiment shown in FIG. 11, Instruction Set 600 includes machine code) [Cosic: col. 84, line 12-15; Figs. 10-11]);
a distance between the first correlithm object and an input correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65]) is based on differences between a binary string representing the first correlithm object and binary strings linked with each of the input correlithm objects ((i.e. Distance, direction, and/or other information can be computed or estimated by using Pythagorean theorem, Euclidean distance formula, trigonometry, and/or other theorems, formulas, or disciplines.) [Cosic: col. 190, line 37-41]; (i.e. Syntax, addressing modes, operands, and/or other elements of an assembly language instruction may translate directly into numeric (i.e. binary, etc.) representations of that particular instruction) [Cosic: col. 79, line 20-23]);  25identifying (i.e. identifying) [Cosic: col. 120, line 61], by the processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60] of the first edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10]) an input correlithm object (i.e. Disassembling may include identifying one or more instruction set portions. Disassembling may include identifying the type of instruction set. Disassembling may include recording any extra information (i.e. Extra info 630, etc.) pertinent for facilitating UAIE functionalities. Extra information comprises contextual information such as time stamp or other time information, geo-spatial information, environmental information, observed information, computed information, analyzed information, inferred information, and/or other information.) [Cosic: col. 120, line 61 – col. 121, line 3] from the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] with a shortest distance (i.e. taking shortest path) [Cosic: col. 190, line 50]; fetching (i.e. process instructions fetched) [Cosic: col. 59, line 8], by the processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60] of the first edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10]), a second correlithm object (i.e. process instructions fetched) [Cosic: col. 59, line 8] from the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] linked with the identified input correlithm object (i.e. In the instruction cycle, an instruction may be loaded into Instruction Register 212 after Processor 11 fetches it from location in Memory 12 pointed to by Program Counter 211. Instruction Register 212 holds the instruction while it is decoded by Instruction Decoder 213, prepared, and executed. In some aspects, data (i.e. operands, etc.) needed for instruction execution can be loaded from Memory 12 into a register within Register Array 214. In other aspects, the data can be loaded directly into Arithmetic Logic Unit 215) [Cosic: col. 80, line 39-48; Fig. 5]; sending (i.e. machine-readable medium includes any medium that can send or receive machine instructions as a machine-readable signal) [Cosic: col. 64, line 47-49], by the processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60] of the first edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10]), the second correlithm object to the one or more interior 30nodes ((i.e. issue an operating instruction to Software Application 120 responsive to which Software Application's 120 internal instructions or instruction sets may be executed to perform a desired operation) [Cosic: col. 69, line 41-45]; (i.e. machine-readable medium includes any medium that can send or receive machine instructions as a machine-readable signal) [Cosic: col. 64, line 47-49]), wherein the one or more interior nodes (i.e. node 852) [Cosic: col. 131, line 6; Fig. 32] are not in 5direct signal communication with devices outside of the network (i.e. In one example shown in Model A in FIG. 32, UAIE, Artificial Intelligence Unit 130, and/or other elements of the disclosure may include a neural network (also referred to as artificial neural network, etc.). As such, machine learning, knowledge representation or structure, pattern recognition, decision making, and/or other artificial intelligence functionalities may include a network of Nodes 852 (also referred to as neurons in the context of neural networks, etc.) and Connections 853 similar to that of a brain. Node 852 can store any data, object, data structure, and/or other item, or reference thereto. Node 852 may also include a function for transforming or manipulating any data, object, data structure, and/or other item. Examples of such transformation function include mathematical functions (i.e. addition, subtraction, multiplication, divisions, etc.), object manipulation functions (i.e. creating an object, modifying an object, deleting an object, appending objects, etc.), data structure manipulation functions (i.e. creating a data structure, modifying a data structure, deleting a data structure, creating a data field, modifying a data field, deleting a data field, etc.), and/or other transformation functions.) [Cosic: col. 130, line 8-23 – Note: As shown in Fig. 32,  two nodes in Model A and the nodes 852 in the Model B & C do not communicate with devices outside the network but they only communicate to other nodes in a particular model];  015444.1316 (P8316-US) 61 receiving (i.e. receive) [Cosic: col. 64, line 48], by the second edge node (i.e. machine-readable medium includes any medium that can send or receive machine instructions as a machine-readable signal) [Cosic: col. 64, line 47-49] comprising a processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60], a third correlithm object (i.e. the interface further configured to receive a new instruction set) [Cosic: col. 207, line 2-3]  from the one or more interior nodes (i.e. a decision tree can be utilized as a model that may predict the value of a target variable based on several input variables where each interior node corresponds to an input variable and each edge to a children node corresponds to a possible value of the input variable) [Cosic: col. 131, line 1-6];  10determining, by the processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60] of the second edge node (i.e. machine-readable medium) [Cosic: col. 64, line 47], distances between the third correlithm object and each input correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. Distance, direction, and/or other information can be computed or estimated by using Pythagorean theorem, Euclidean distance formula, trigonometry, and/or other theorems, formulas, or disciplines.) [Cosic: col. 190, line 37-41]) in the second node table ((i.e. Each node may include any data structure or object, or a reference thereto, such as array, list, linked list, doubly linked list, queue, tree, heap, graph, map, grid, matrix, multi-dimensional matrix, table, database, DBMS, file, and/or any other type or form of a data structure) [Cosic: col. 131, line 11-15]; (i.e. FIG. 5 shows an embodiment of tracing, profiling, or sampling of instructions or data in processor registers, memory, or other computing device components) [Cosic: col. 55, line 17-19; Fig. 5]; (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32]) wherein the second node table identifies (i.e. Where a reference to a data structure is used herein, it should be understood that any variety of data structures can be used such as, for example, array, list, linked list, doubly itself. linked list, queue, tree, heap, graph, map, grid, matrix, multi-dimensional matrix, table, database, database management system (DBMS), file, neural network, and/or any other type or form of a data structure including a custom one. A data structure may include one or more fields or data fields that are part of or associated with the data structure. A field or data field may include a data, an object, a data structure, and/or any other element or a reference/pointer thereto. A data structure can be stored in one or more memories, files, or other repositories) [Cosic: col. 65, line 1-14]: a second set of input correlithm objects (i.e. a second instruction set) [Cosic: col. 201, line 2]; and  5a second set of output correlithm objects (i.e. An instruction set portion (i.e. instruction Set Portion 620, etc.) may include a command, keyword, symbol, instruction, operator, variable, value, object, function, parameter, reference thereto, and/or other component of an instruction set.) [Cosic: col. 120, line 53-57] linked with the second set of input correlithm objects (i.e. At step 6110, the first and the second instruction sets are disassembled into instruction set portions) [Cosic: col. 120, line 52-53];identifying, by the processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60] of the second edge node (i.e. machine-readable medium) [Cosic: col. 64, line 47], an input correlithm object (i.e. Disassembling may include identifying one or more instruction set portions. Disassembling may include identifying the type of instruction set. Disassembling may include recording any extra information (i.e. Extra info 630, etc.) pertinent for facilitating UAIE functionalities. Extra information comprises contextual information such as time stamp or other time information, geo-spatial information, environmental information, observed information, computed information, analyzed information, inferred information, and/or other information.) [Cosic: col. 120, line 61 – col. 121, line 3] from the second node table (i.e. in processor registers, memory, or other computing device components) [Cosic: col. 55, line 18-19; Fig. 5] with the shortest distance (i.e. taking shortest path) [Cosic: col. 190, line 50]; fetching, by the processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60] of the second edge node (i.e. machine-readable medium includes any medium that can send or receive machine instructions as a machine-readable signal) [Cosic: col. 64, line 47-49], a fourth correlithm object (i.e. process instructions fetched) [Cosic: col. 59, line 8] from the second node table (i.e. in processor registers, memory, or other computing device components) [Cosic: col. 55, line 18-19; Fig. 5] 15linked with the identified input correlithm object (i.e. In the instruction cycle, an instruction may be loaded into Instruction Register 212 after Processor 11 fetches it from location in Memory 12 pointed to by Program Counter 211. Instruction Register 212 holds the instruction while it is decoded by Instruction Decoder 213, prepared, and executed. In some aspects, data (i.e. operands, etc.) needed for instruction execution can be loaded from Memory 12 into a register within Register Array 214. In other aspects, the data can be loaded directly into Arithmetic Logic Unit 215) [Cosic: col. 80, line 39-48; Fig. 5]; and sending, by the processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60] of the second edge node (i.e. machine-readable medium includes any medium that can send or receive machine instructions as a machine-readable signal) [Cosic: col. 64, line 47-49] the fourth correlithm object to a second device ((i.e. machine-readable medium includes any medium that can send or receive machine instructions as a machine-readable signal) [Cosic: col. 64, line 47-49]; (i.e. issue an operating instruction to Software Application 120 responsive to which Software Application') [Cosic: col. 69, line 41-42]) outside of the network (i.e. to communicate with external computing devices via a network) [Cosic: col. 58, line 67 – col. 59, line 1], wherein the first device (i.e. an interface configured to receive a first instruction set) [Cosic: col. 207, line 1] and the second device (i.e. external computing devices via a network) [Cosic: col. 58, line 67 – col. 59, line 1] are different devices ((i.e. The system may operate on one or more computing devices) [Cosic: col. 1, line 48-49] – Note: The interface and the external computing device are two different devices).  
Cosic does not explicitly disclose the following claim limitations (Emphasis added).
A communication method, comprising: receiving, by a first edge node comprising a processor, a first correlithm object from a first device outside 5of the network; determining, by the processor of the first edge node, distances between the first correlithm object and each input correlithm object in a first node table, wherein: the first node table identifies: a first set of input correlithm objects, wherein each correlithm 10object in the first set of input correlithm objects is an n-bit digital word of binary values; and a first set of output correlithm objects corresponding with the first set of input correlithm objects, wherein each correlithm object in the first set of output correlithm objects is an n-bit digital word of 15binary values; a distance between the first correlithm object and an input correlithm object is based on differences between a binary string representing the first correlithm object and binary strings linked with each of the input correlithm objects;  20identifying, by the processor of the first edge node, an input correlithm object from the first node table with a shortest distance; fetching, by the processor of the first edge node, a second correlithm object from the first node table linked with the identified input correlithm object; sending, by the processor of the first edge node, the second correlithm object to one or more 25interior nodes, wherein the one or more interior nodes are not in direct signal communication with devices outside of the network; receiving, by a second edge node comprising a processor, a third correlithm object from the one or more interior nodes;  37722607ATTORNEY'S DOCKETPATENT APPLICATION 015444.1316 (P8316-US) 64 determining, by the processor of the second edge node, distances between the third correlithm object and each input correlithm object in a second node table, wherein the second node table identifies: a second set of input correlithm objects; and  5a second set of output correlithm objects linked with the second set of input correlithm objects; identifying, by the processor of the second edge node, an input correlithm object from the second node table with the shortest distance; fetching, by the processor of the second edge node, a fourth correlithm object from the second 10node table linked with the identified input correlithm object; and sending, by the processor of the second edge node the fourth correlithm object to a second device outside of the network, wherein the first device and the second device are different devices.   
However, in the same field of endeavor Asaad further discloses the claim limitations and the deficient claim limitations, as follows:
a distance between the first correlithm object and an input correlithm object (i.e. determines the shortest path to the receiving node and sets the hint bits accordingly) [Asaad: col. 212, line 18-19] is based on differences between a binary string representing the first correlithm object and binary strings linked with each of the input correlithm objects ((i.e. determines the shortest path to the receiving node and sets the hint bits accordingly) [Asaad: col. 212, line 18-19]; (i.e. The offset on each node must be the same from the address programmed in the base address table. This is common in PGAS runtimes where the same array index must be reduced on all the nodes) [Asaad: col. 301, line 60-63; Fig. 6-6-4] – Note: The since the correlithm objects (i.e. instructions) are represented by binary strings, hence the difference (i.e. the offset) between the correlithm objects is also represented by the binary string.  It is noted that the addresses of the instructions are also represented in the binary format);  25identifying, by the processor of the first edge node, an input correlithm object from the first node table with a shortest distance (i.e. the hint bit calculator calculates the shortest distance to the receiving node in accordance with the method described in the following pseudocode, which is also shown in further detail in FIG. 5-3-6) [Asaad: col. 212, line 20-23]; fetching, by the processor of the first edge node, a second correlithm object from the first node table linked with the identified input correlithm object (i.e. the FU 35120 evaluates 35210 whether the instruction 35240 is a store-operate or fetch-and-operate instruction, e.g., by checking whether the Opcode 35505 of the instruction 35240 indicates that the instruction 35240 is a store-operate or fetch-and-operate instruction) [Asaad: col. 101, line 13-18]; send, by the processor of the first edge node, the second correlithm object to the one or more interior 30nodes (i.e. Upon fetching the instruction 35240 from the instruction queue 35115, the FU 35120 evaluates 35200 whether the instruction 35240 is a load instruction, e.g., by checking whether the Opcode 35505 of the instruction 35240 indicates that the instruction 35240 is a load instruction. If the instruction 35240 is a load instruction, the FU 35120 reads 35220 data stored in a (cache or main) memory location corresponding to the logical address 35510 of the instruction 35240, and uses the crossbar 35110 to return the data to the issuing processor) [Asaad: col. 100, line 60 – col. 101, line 2; Figs. 4-6-2A and 4-6-4B];    
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic with Asaad to program the system to implement sharing memory protocol for multiple processors of Asaad.  
Therefore, the combination of Cosic with Asaad will enable multiple processors access to a shared memory [Asaad: 86, line 40-49]. 
It is noted that the claim defines a correlithm object as an n-bit digital word of binary values,  hence Cosic and Asaad discloses this limitation.  However, Cosic and Asaad does not explicitly use the “correlithm object” term.
However, in the same field of endeavor Lawrence further discloses the claim limitations as follows:
correlithm object (i.e. representing and manipulating correlithm objects) [Lawrence: para. 0003; Figs. 1, 5A-B, 6A-B];
differences between a binary string ((i.e. The "standard corner-corner distance" refers to the standard distance between any two randomly chosen corners of a bounded space. For example, the corners of a unit cube typically have coordinates values that are binary values (0 or 1), and the Cartesian distance, which is equivalent to the square root of the Hamming distance, is approximately the value of squareroot(N/2)) [Lawrence: para. 0036; Figs. 6A-B]; (i.e. According to one embodiment, standard distance 766 represents the standard binary distance, which may be determined using the formula: Distance = squareroot(N/2)) [Lawrence: para. 0082; Figs. 6A-B]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic and Asaad with Lawrence to program the system to representing and manipulating correlithm objects for quantum objects.  
Therefore, the combination of Cosic and Asaad with Lawrence will enable for creating a system that reduces computational complexity for quantum computations [Lawrence: para. 0005]. 

Regarding claim 9, Cosic meets the claim limitations as set forth in claim 8.
Cosic meets the claim limitations as follow.
The method of claim 8 (i.e. the method) [Cosic: col. 12, line 3], wherein determining distances between the first correlithm object and each input correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65]) in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] comprises determining a Hamming distance between the first correlithm object and an input correlithm object in the first node table (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65].
Cosic and Asaad does not explicitly disclose the following limitation (Emphasize added).
The method of claim 8, wherein determining distances between the first correlithm object and each input correlithm object in the first node table comprises determining a Hamming distance between the first correlithm object and an input correlithm object in the first node table.
However, in the same field of endeavor Lawrence further discloses the claim limitations as follows:
determining a Hamming distance ((i.e. The "standard corner-corner distance" refers to the standard distance between any two randomly chosen corners of a bounded space. For example, the corners of a unit cube typically have coordinates values that are binary values (0 or 1), and the Cartesian distance, which is equivalent to the square root of the Hamming distance, is approximately the value of squareroot(N/2)) [Lawrence: para. 0036; Figs. 6A-B]; (i.e. According to one embodiment, standard distance 766 represents the standard binary distance, which may be determined using the formula: Distance = squareroot(N/2)) [Lawrence: para. 0082; Figs. 6A-B]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic and Asaad with Lawrence to program the system to representing and manipulating correlithm objects for quantum objects.  
Therefore, the combination of Cosic and Asaad with Lawrence will enable for creating a system that reduces computational complexity for quantum computations [Lawrence: para. 0005]. 

Regarding claim 11, Cosic meets the claim limitations as set forth in claim 8.
Cosic meets the claim limitations as follow.
The method of claim 8 (i.e. the method) [Cosic: col. 12, line 3], wherein one or more devices implementing the network are in a different physical location than the first device and the second device (i.e. Computing Device 70 may be based on one or more of these or any other processors capable of operating as described herein, whether on a mobile or embedded device, or a more conventional machine. Memory 12 includes one or more memory chips capable of storing data and allowing any storage location to be accessed by microprocessor) [Cosic: col. 59, line 33-40] – Note: Cosic describes different types of devices located at different locations). 

Regarding claim 13, Cosic meets the claim limitations as set forth in claim 8.
Cosic further meets the claim limitations as follow.
The method of claim 8 (i.e. the method) [Cosic: col. 12, line 3],  wherein pairs of input correlithm object and output correlithm objects (i.e. an application's instructions, data) [Cosic: col. 73, line 3-4] in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] are different than ((i.e. Various types of lnstruction Sets 600 may include different Instruction Set Portions 620 stored in Operation 610. For example, a function may include function name, parameters, and/or other components, whereas, a FOR loop may include keyword "FOR" and its associated counting variable (i.e. i, etc.), operators (i.e. <, <=, >, >=, etc.), counter (i.e. i++, i--, i+3, i-107, etc.), and/or other components) [Cosic: col. 83, line 67 – col. 84, line 7]; (i.e. Processor or computing device components may be connected or interlinked differently in alternate implementations. Any of the described or other connections can be implemented among any processor or computing device components and UAIE) [Cosic: col. 81, line 33-37])  pairs of input correlithm object and output correlithm objects (i.e. an application's instructions, data) [Cosic: col. 73, line 3-4] in the second node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic:  col. 80, line 29-32].

Regarding claim 15, Cosic meets the claim limitations as follow.
A device (i.e. one or more computing devices) [Cosic: col. 1, line 48-49] configured to emulate a correlithm object processing system (i.e. a system for autonomous application operating) [Cosic: col. 1, line 47-48], comprising: a network interface (i.e. an interface) [Cosic: col. 207, line 1] configured to communicate correlithm objects ((i.e. an interface configured to receive a first instruction set) [Cosic: col. 207, line 1]; (i.e. 32 bit instruction) [Cosic: col. 81, line 41]; (i.e. Machine Code 205 may include binary values forming processor instructions (i.e. instruction sets, etc.) that can change computer state) [Cosic: col. 70, line 14-16]; (i.e. In some embodiments, instead of or in addition to executing anticipatory Operations 610 or Instruction Sets 600, UAIE or any disclosed element can trigger an external application or process. The external application or process may be an application or process of a system within which Software Application 120 or UAIE operates or with which Software Application 120 or UAIE is connected (i.e. over a network, etc.)) [Cosic: col. 106, line 13-20]), wherein a correlithm object is an n-bit digital word of binary values ((i.e. Syntax, addressing modes, operands, and/or other elements of an assembly language instruction may translate directly into numeric (i.e. binary, etc.) representations of that particular instruction) [Cosic: col. 79, line 20-23 – Note: Please see an example of the instruction in a binary format in Fig. 11]; (i.e. 32 bit instruction) [Cosic: col. 81, line 41]; (i.e. Machine Code 205 may include binary values forming processor instructions (i.e. instruction sets, etc.) that can change computer state) [Cosic: col. 70, line 14-16]; (i.e. In a further embodiment shown in FIG. 10, Instruction Set 600 includes assembly code. In a further embodiment shown in FIG. 11, Instruction Set 600 includes machine code) [Cosic: col. 84, line 12-15; Figs. 10-11]);  5a memory operable to store (i.e. stored in memory) [Cosic: col. 114, line 2]: a first node table that identifies (i.e. Each node may include any data structure or object, or a reference thereto, such as array, list, linked list, doubly linked list, queue, tree, heap, graph, map, grid, matrix, multi-dimensional matrix, table, database, DBMS, file, and/or any other type or form of a data structure) [Cosic: col. 131, line 11-15]: a first set of input correlithm objects (i.e. a first instruction set) [Cosic: col. 207, line 1], wherein each correlithm 10object (i.e. particular instruction) [Cosic: col. 79, line 23] in the first set of input correlithm objects (i.e. Media Application's 120 instructions (i.e. Instruction Sets 600 or Operations 610, etc.)) [Cosic: col. 173, line 15-16] is an n-bit digital word of binary values ((i.e. Syntax, addressing modes, operands, and/or other elements of an assembly language instruction may translate directly into numeric (i.e. binary, etc.) representations of that particular instruction) [Cosic: col. 79, line 20-23 – Note: Please see an example of the instruction in a binary format in Fig. 11]; (i.e. 32 bit instruction) [Cosic: col. 81, line 41]; (i.e. Machine Code 205 may include binary values forming processor instructions (i.e. instruction sets, etc.) that can change computer state) [Cosic: col. 70, line 14-16]; (i.e. In a further embodiment shown in FIG. 10, Instruction Set 600 includes assembly code. In a further embodiment shown in FIG. 11, Instruction Set 600 includes machine code) [Cosic: col. 84, line 12-15; Figs. 10-11]); and a first set of output correlithm objects ((i.e. outputting binary data) [Cosic: col. 74, line 50-51]; (i.e. outputting an application's instructions) [Cosic: col. 73, line 3-41)   corresponding with the first set of input correlithm objects (i.e. wherein the first instruction set includes a comparative instruction set whose stored portions can be used for comparisons with portions of the new instruction set) [Cosic: col. 207, line 13-17], wherein each correlithm object in the first set of output correlithm objects (i.e. One of ordinary skill in art will understand that, while all possible variations of the techniques to obtain Software Application's 120 instructions, data, and/or other information are too voluminous to list, all of these techniques are within the scope of this disclosure in various implementations. Various computing systems and/or platforms may provide native tools for application tracing or profiling, or other techniques. Also, independent software vendors may provide portable tools with similar functionalities that can be utilized across different computing systems and/or platforms. These native and portable tools may provide a wide range of functionalities to obtain runtime and other information on a software application such as outputting custom text messages, logging application or system errors and warnings, outputting objects or data structures, outputting binary data, tracings function/routine/subroutine invocations, following and outputting variable values, outputting thread or process behaviors, performing live application monitoring via network or pipes, outputting call or other stacks, outputting processor registers, providing runtime memory access, and/or other capabilities. In some aspects, obtaining an application's instructions, data, and/or other information comprises introspection, which includes the ability to examine the type or properties of an object at runtime) [Cosic: col. 74, line 36-59 – Note: Cosic discloses that it is well known in the art that output of instructions and software programs can be various objects and data but they can be represented as binary numbers] is an n-bit digital word of 15binary values ((i.e. Syntax, addressing modes, operands, and/or other elements of an assembly language instruction may translate directly into numeric (i.e. binary, etc.) representations of that particular instruction) [Cosic: col. 79, line 20-23 – Note: Please see an example of the instruction in a binary format in Fig. 11]; (i.e. 32 bit instruction) [Cosic: col. 81, line 41]; (i.e. Machine Code 205 may include binary values forming processor instructions (i.e. instruction sets, etc.) that can change computer state) [Cosic: col. 70, line 14-16]; (i.e. In a further embodiment shown in FIG. 10, Instruction Set 600 includes assembly code. In a further embodiment shown in FIG. 11, Instruction Set 600 includes machine code) [Cosic: col. 84, line 12-15; Figs. 10-11]); and 
a second node table that identifies (i.e. Each node may include any data structure or object, or a reference thereto, such as array, list, linked list, doubly linked list, queue, tree, heap, graph, map, grid, matrix, multi-dimensional matrix, table, database, DBMS, file, and/or any other type or form of a data structure) [Cosic: col. 131, line 11-15]:  15a second set of input correlithm objects (i.e. a second instruction set) [Cosic: col. 201, line 2]; and  5a second set of output correlithm objects (i.e. An instruction set portion (i.e. instruction Set Portion 620, etc.) may include a command, keyword, symbol, instruction, operator, variable, value, object, function, parameter, reference thereto, and/or other component of an instruction set.) [Cosic: col. 120, line 53-57] linked with the second set of input correlithm objects (i.e. At step 6110, the first and the second instruction sets are disassembled into instruction set portions) [Cosic: col. 120, line 52-53];a processor (i.e. a processor or a computing device) [Cosic: col. 126, line 5-6] operably coupled to the network interface (i.e. a computing device operating an interface for UAIE) [Cosic: col. 127, line 22-23] and the memory (i.e. UAIE can be used on a Personal Computer 70 (i.e. Computing Device 70, etc.). Personal Computer 70 may include Web Browser 120 (i.e. Software Application 120, etc.), UAIE, Acquisition and Modification Interface 110, Artificial Intelligence Unit 130, Human-machine Interface 23, Display 21, Memory 12, and Storage 27) [Cosic: col. 159, line 35-40], configured to implement a portion of a network (i.e. In further embodiments, the knowledgebase includes an artificial intelligence system for knowledge structuring, storing, or representation. The artificial intelligence system for knowledge structuring, storing, or representation may include at least one of: a deep learning system, a supervised learning system, an unsupervised learning system, a neural network, a search-based system, an optimization-based system, a logic-based system, a fuzzy logic-based system, a tree-based system, a graph-based system, a hierarchical system, a symbolic system, a subsymbolic system, an evolutionary system, a genetic system, a multi-agent system, a deterministic system, a probabilistic system, or a statistical system) [Cosic: col. 5, line 34-46] comprising:  20one or more interior nodes ((i.e. In some embodiments, the neural network includes a plurality of nodes interconnected by one or more connections) [Cosic: col. 30, line 8-10]; (i.e. a decision tree can be utilized as a model that may predict the value of a target variable based on several input variables where each interior node corresponds to an input variable and each edge to a children node corresponds to a possible value of the input variable) [Cosic: col. 131, line 1-6; Please see examples of the interior nodes in the Fig. 32]), wherein the one or more interior node (i.e. node 852) [Cosic: col. 131, line 6; Fig. 32] are not in 5direct signal communication with devices outside of the network (i.e. In one example shown in Model A in FIG. 32, UAIE, Artificial Intelligence Unit 130, and/or other elements of the disclosure may include a neural network (also referred to as artificial neural network, etc.). As such, machine learning, knowledge representation or structure, pattern recognition, decision making, and/or other artificial intelligence functionalities may include a network of Nodes 852 (also referred to as neurons in the context of neural networks, etc.) and Connections 853 similar to that of a brain. Node 852 can store any data, object, data structure, and/or other item, or reference thereto. Node 852 may also include a function for transforming or manipulating any data, object, data structure, and/or other item. Examples of such transformation function include mathematical functions (i.e. addition, subtraction, multiplication, divisions, etc.), object manipulation functions (i.e. creating an object, modifying an object, deleting an object, appending objects, etc.), data structure manipulation functions (i.e. creating a data structure, modifying a data structure, deleting a data structure, creating a data field, modifying a data field, deleting a data field, etc.), and/or other transformation functions.) [Cosic: col. 130, line 8-23 – Note: As shown in Fig. 32,  two nodes in Model A and the nodes 852 in the Model B & C do not communicate with devices outside the network but they only communicate to other nodes in a particular model]; and a first edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10]; (i.e. an interface) [Cosic: col. 207, line 1]) comprising a processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60] configured to: receive a first correlithm object from a first device (i.e. an interface configured to receive a first instruction set) [Cosic: col. 207, line 1] outside of the network (i.e. high-level programming languages may call or execute an external assembly language program to facilitate obtaining an application's instructions, data, and/or other information as previously described) [Cosic: col. 79, line 49-52]; determine distances between the first correlithm object and 20each input correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65]) in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32], wherein a distance between the first correlithm object and an input correlithm object is based on differences between a binary string representing the first correlithm object and binary strings linked with each of the input correlithm objects ((i.e. Distance, direction, and/or other information can be computed or estimated by using Pythagorean theorem, Euclidean distance formula, trigonometry, and/or other theorems, formulas, or disciplines.) [Cosic: col. 190, line 37-41]; (i.e. Syntax, addressing modes, operands, and/or other elements of an assembly language instruction may translate directly into numeric (i.e. binary, etc.) representations of that particular instruction) [Cosic: col. 79, line 20-23]);  25identify an input correlithm object (i.e. Disassembling may include identifying one or more instruction set portions. Disassembling may include identifying the type of instruction set. Disassembling may include recording any extra information (i.e. Extra info 630, etc.) pertinent for facilitating UAIE functionalities. Extra information comprises contextual information such as time stamp or other time information, geo-spatial information, environmental information, observed information, computed information, analyzed information, inferred information, and/or other information.) [Cosic: col. 120, line 61 – col. 121, line 3] from the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] with a shortest distance (i.e. taking shortest path) [Cosic: col. 190, line 50]; fetch a second correlithm object (i.e. process instructions fetched) [Cosic: col. 59, line 8] from the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] linked with the identified input correlithm object (i.e. In the instruction cycle, an instruction may be loaded into Instruction Register 212 after Processor 11 fetches it from location in Memory 12 pointed to by Program Counter 211. Instruction Register 212 holds the instruction while it is decoded by Instruction Decoder 213, prepared, and executed. In some aspects, data (i.e. operands, etc.) needed for instruction execution can be loaded from Memory 12 into a register within Register Array 214. In other aspects, the data can be loaded directly into Arithmetic Logic Unit 215) [Cosic: col. 80, line 39-48; Fig. 5]; send the second correlithm object to the one or more interior 30nodes ((i.e. issue an
operating instruction to Software Application 120 responsive to which Software Application's 120 internal instructions or instruction sets may be executed to perform a desired operation) [Cosic: col. 69, line 41-45]; (i.e. machine-readable
medium includes any medium that can send or receive machine instructions as a machine-readable signal) [Cosic: col. 64, line 47-49]); and  37722607ATTORNEY'S DOCKETPATENT APPLICATION 015444.1316 (P8316-US) 61 a second edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10]) comprising a processor (i.e. processor circuits) [Cosic: col. 6, line 3; col. 7, line 60]  configured to:
receive a third correlithm object (i.e. the interface further configured to receive a new instruction set) [Cosic: col. 207, line 2-3]  from the one or more interior nodes (i.e. a decision tree can be utilized as a model that may predict the value of a target variable based on several input variables where each interior node corresponds to an input variable and each edge to a children node corresponds to a possible value of the input variable) [Cosic: col. 131, line 1-6];  10determine distances between the third correlithm object and each input correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. Distance, direction, and/or other information can be computed or estimated by using Pythagorean theorem, Euclidean distance formula, trigonometry, and/or other theorems, formulas, or disciplines.) [Cosic: col. 190, line 37-41]) in the second node table ((i.e. Each node may include any data structure or object, or a reference thereto, such as array, list, linked list, doubly linked list, queue, tree, heap, graph, map, grid, matrix, multi-dimensional matrix, table, database, DBMS, file, and/or any other type or form of a data structure) [Cosic: col. 131, line 11-15]; (i.e. FIG. 5 shows an embodiment of tracing, profiling, or sampling of instructions or data in processor registers, memory, or other computing device components) [Cosic: col. 55, line 17-19; Fig. 5]; (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32]); identify an input correlithm object (i.e. Disassembling may include identifying one or more instruction set portions. Disassembling may include identifying the type of instruction set. Disassembling may include recording any extra information (i.e. Extra info 630, etc.) pertinent for facilitating UAIE functionalities. Extra information comprises contextual information such as time stamp or other time information, geo-spatial information, environmental information, observed information, computed information, analyzed information, inferred information, and/or other information.) [Cosic: col. 120, line 61 – col. 121, line 3] from the second node table (i.e. in processor registers, memory, or other computing device components) [Cosic: col. 55, line 18-19; Fig. 5] with the shortest distance (i.e. taking shortest path) [Cosic: col. 190, line 50]; fetch a fourth correlithm object (i.e. process instructions fetched) [Cosic: col. 59, line 8] from the second node table (i.e. in processor registers, memory, or other computing device components) [Cosic: col. 55, line 18-19; Fig. 5] 15linked with the identified input correlithm object (i.e. In the instruction cycle, an instruction may be loaded into Instruction Register 212 after Processor 11 fetches it from location in Memory 12 pointed to by Program Counter 211. Instruction Register 212 holds the instruction while it is decoded by Instruction Decoder 213, prepared, and executed. In some aspects, data (i.e. operands, etc.) needed for instruction execution can be loaded from Memory 12 into a register within Register Array 214. In other aspects, the data can be loaded directly into Arithmetic Logic Unit 215) [Cosic: col. 80, line 39-48; Fig. 5]; and send the fourth correlithm object to a second device ((i.e. machine-readable
medium includes any medium that can send or receive machine instructions as a machine-readable signal) [Cosic: col. 64, line 47-49]; (i.e. issue an operating instruction to Software Application 120 responsive to which Software Application') [Cosic: col. 69, line 41-42]) outside of the network (i.e. to communicate with external computing devices via a network) [Cosic: col. 58, line 67 – col. 59, line 1], wherein the first device (i.e. an interface configured to receive a first instruction set) [Cosic: col. 207, line 1] and the second device (i.e. external computing devices via a network) [Cosic: col. 58, line 67 – col. 59, line 1] are different devices ((i.e. The system may operate on one or more computing devices) [Cosic: col. 1, line 48-49] – Note: The interface and the external computing device are two different devices).
Cosic does not explicitly disclose the following claim limitations (Emphasis added).
A device configured to emulate a correlithm object processing system, comprising: a network interface configured to communicate correlithm objects, wherein a correlithm object is an n-bit digital word of binary values;  5a memory operable to store: a first node table that identifies: a first set of input correlithm objects, wherein each correlithm object in the first set of input correlithm objects is an n-bit digital word of binary values; and  10a first set of output correlithm objects corresponding with the first set of input correlithm objects, wherein each correlithm object in the first set of output correlithm objects is an n-bit digital word of binary values; and a second node table that identifies:  15a second set of input correlithm objects; and a second set of output correlithm objects linked with the second set of input correlithm objects; a processor operably coupled to the network interface and the memory, configured to implement a portion of a network comprising:  20one or more interior nodes, wherein the one or more interior node are not in direct signal communication with devices outside of the network; and a first edge node comprising a processor configured to: receive a first correlithm object from a first device outside of the network via the network interface;  25determine distances between the first correlithm object and each input correlithm object in the first node table, wherein a distance between the first correlithm object and an input correlithm object is based on differences between a binary string representing the first correlithm object and binary strings linked with each of the input 30correlithm objects;  37722607ATTORNEY'S DOCKETPATENT APPLICATION 015444.1316 (P8316-US) 67 identify an input correlithm object from the first node table with a shortest distance; fetch a second correlithm object from the first node table linked with the identified input correlithm object;  5send the second correlithm object to the one or more interior nodes; and a second edge node comprising a processor configured to: receive a third correlithm object from the one or more interior nodes;  10determine distances between the third correlithm object and each input correlithm object in the second node table; identify an input correlithm object from the second node table with the shortest distance; fetch a fourth correlithm object from the second node table 15linked with the identified input correlithm object; and send the fourth correlithm object to a second device outside of the network via the network interface, wherein the first device and the second device are different devices.
However, in the same field of endeavor Asaad further discloses the claim limitations and the deficient claim limitations, as follows:
a distance between the first correlithm object and an input correlithm object (i.e. determines the shortest path to the receiving node and sets the hint bits accordingly) [Asaad: col. 212, line 18-19] is based on differences between a binary string representing the first correlithm object and binary strings linked with each of the input correlithm objects ((i.e. determines the shortest path to the receiving node and sets the hint bits accordingly) [Asaad: col. 212, line 18-19]; (i.e. The offset on each node must be the same from the address programmed in the base address table. This is common in PGAS runtimes where the same array index must be reduced on all the nodes) [Asaad: col. 301, line 60-63; Fig. 6-6-4] – Note: The since the correlithm objects (i.e. instructions) are represented by binary strings, hence the difference (i.e. the offset) between the correlithm objects is also represented by the binary string.  It is noted that the addresses of the instructions are also represented in the binary format);  25identifying, by the first edge node, an input correlithm object from the first node table with a shortest distance (i.e. the hint bit calculator calculates the shortest distance to the receiving node in accordance with the method described in the following pseudocode, which is also shown in further detail in FIG. 5-3-6) [Asaad: col. 212, line 20-23]; fetching, by the first edge node, a second correlithm object from the first node table linked with the identified input correlithm object (i.e. the FU 35120 evaluates 35210 whether the instruction 35240 is a store-operate or fetch-and-operate instruction, e.g., by checking whether the Opcode 35505 of the instruction 35240 indicates that the instruction 35240 is a store-operate or fetch-and-operate instruction) [Asaad: col. 101, line 13-18]; send, by the first edge node, the second correlithm object to the one or more interior 30nodes (i.e. Upon fetching the instruction 35240 from the instruction queue 35115, the FU 35120 evaluates 35200 whether the instruction 35240 is a load instruction, e.g., by checking whether the Opcode 35505 of the instruction 35240 indicates that the instruction 35240 is a load instruction. If the instruction 35240 is a load instruction, the FU 35120 reads 35220 data stored in a (cache or main) memory location corresponding to the logical address 35510 of the instruction 35240, and uses the crossbar 35110 to return the data to the issuing processor) [Asaad: col. 100, line 60 – col. 101, line 2; Figs. 4-6-2A and 4-6-4B];    
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic with Asaad to program the system to implement sharing memory protocol for multiple processors of Asaad.  
Therefore, the combination of Cosic with Asaad will enable multiple processors access to a shared memory [Asaad: 86, line 40-49]. 
It is noted that the claim defines a correlithm object as an n-bit digital word of binary values,  hence Cosic and Asaad discloses this limitation.  However, Cosic and Asaad does not explicitly use the “correlithm object” term.
However, in the same field of endeavor Lawrence further discloses the claim limitations as follows:
correlithm object (i.e. representing and manipulating correlithm objects) [Lawrence: para. 0003; Figs. 1, 5A-B, 6A-B];
differences between a binary string ((i.e. The "standard corner-corner distance" refers to the standard distance between any two randomly chosen corners of a bounded space. For example, the corners of a unit cube typically have coordinates values that are binary values (0 or 1), and the Cartesian distance, which is equivalent to the square root of the Hamming distance, is approximately the value of squareroot(N/2)) [Lawrence: para. 0036; Figs. 6A-B]; (i.e. According to one embodiment, standard distance 766 represents the standard binary distance, which may be determined using the formula: Distance = squareroot(N/2)) [Lawrence: para. 0082; Figs. 6A-B]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic and Asaad with Lawrence to program the system to representing and manipulating correlithm objects for quantum objects.  
Therefore, the combination of Cosic and Asaad with Lawrence will enable for creating a system that reduces computational complexity for quantum computations [Lawrence: para. 0005]. 

Regarding claim 16, Cosic meets the claim limitations as set forth in claim 15.
Cosic meets the claim limitations as follow.
The device of claim 15 (i.e. one or more computing devices) [Cosic: col. 1, line 48-49], wherein determining distances between the first correlithm object and each input correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65]) in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] comprises determining a Hamming distance between the first correlithm object and an input correlithm object in the first node table (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65].
Cosic and Asaad does not explicitly disclose the following limitation (Emphasize added).
The device of claim 15, wherein determining distances between the first correlithm object and each input correlithm object in the first node table comprises determining a Hamming distance between the first correlithm object and an input correlithm object in the first node table.
However, in the same field of endeavor Lawrence further discloses the claim limitations as follows:
determining a Hamming distance ((i.e. The "standard corner-corner distance" refers to the standard distance between any two randomly chosen corners of a bounded space. For example, the corners of a unit cube typically have coordinates values that are binary values (0 or 1), and the Cartesian distance, which is equivalent to the square root of the Hamming distance, is approximately the value of squareroot(N/2)) [Lawrence: para. 0036; Figs. 6A-B]; (i.e. According to one embodiment, standard distance 766 represents the standard binary distance, which may be determined using the formula: Distance = squareroot(N/2)) [Lawrence: para. 0082; Figs. 6A-B]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic and Asaad with Lawrence to program the system to representing and manipulating correlithm objects for quantum objects.  
Therefore, the combination of Cosic and Asaad with Lawrence will enable for creating a system that reduces computational complexity for quantum computations [Lawrence: para. 0005]. 

Regarding claim 19, Cosic meets the claim limitations as set forth in claim 15.
Cosic further meets the claim limitations as follow.
The device of claim 15 (i.e. one or more computing devices) [Cosic: col. 1, line 48-49],   wherein pairs of input correlithm object and output correlithm objects (i.e. an application's instructions, data) [Cosic: col. 73, line 3-4] in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] are different than ((i.e. Various types of lnstruction Sets 600 may include different Instruction Set Portions 620 stored in Operation 610. For example, a function may include function name, parameters, and/or other components, whereas, a FOR loop may include keyword "FOR" and its associated counting variable (i.e. i, etc.), operators (i.e. <, <=, >, >=, etc.), counter (i.e. i++, i--, i+3, i-107, etc.), and/or other components) [Cosic: col. 83, line 67 – col. 84, line 7]; (i.e. Processor or computing device components may be connected or interlinked differently in alternate implementations. Any of the described or other connections can be implemented among any processor or computing device components and UAIE) [Cosic: col. 81, line 33-37]) pairs of input correlithm object and output correlithm objects (i.e. an application's instructions, data) [Cosic: col. 73, line 3-4] in the second node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic:  col. 80, line 29-32].

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cosic (US Patent 9,443,192 B1), (“Cosic”), in view of Asaad et al. (US Patent 9,081,501 B2), (“Asaad”), in view of Lawrence et al. (US Patent Application Publication 2004/0044940 A1), (“Lawrence”), in view of Wang et al. (US Patent Application Publication 2019/0311524 A1), (“Wang”).

Regarding claim 3, Cosic, Asaad, and Lawrence meet the claim limitations as set forth in claim 1.
Cosic and Asaad further meet the claim limitations as follow.
The system of claim 1 (i.e. a system) [Cosic: col. 1, line 47], wherein determining distances between the first correlithm object and each input correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65])  in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] comprises: performing an XOR operation (i.e.  In one embodiment, the collective logic device 75260 performs logical operations including, without limitation, logical AND, logical OR, logical XOR, etc.) [Asaad: col. 248, line 47-49] between the first correlithm object and a correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65]) in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] to generate a binary string (i.e.  To allow flexible configurations, individual address bits can be selected to determine the slice as well as an XOR hash on an address can be used: The following hashing is used at 40242 in the present embodiment: L2 slice:=('0000' & a(0)) xor a(l to 4) xor a(5 to 8) xor a(9 to 12) xor a(13 to 16) xor a(l 7 to 20) xor a(21 to 24) xor a(25 to 28) For each of the slices, 25 address bits are a sufficient reference to distinguish L2 cache lines mapped to that slice) [Asaad: col. 91, line 17-26]; and counting the number of logical high values in the binary string, 30wherein the number of logical high values corresponds with a distance.
Cosic, Asaad, and Lawrence do not explicitly disclose the following limitation (Emphasize added).
The system of claim 1, wherein determining distances between the first correlithm object and each input correlithm object in the first node table comprises: performing an XOR operation between the first correlithm object and a correlithm object in the first node table to generate a binary string; and counting the number of logical high values in the binary string, 30wherein the number of logical high values corresponds with a distance.
However, in the same field of endeavor Wang further discloses the claim limitations as follows:
counting the number of logical high values in the binary string, wherein the number of logical high values corresponds with a distance (i.e. A Hamming distance between two bit-strings is computed, which may be quickly solved by counting the number of bit "1" in the XOR operation results.) [Wang: para. 0022; Fig. 4]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic, Asaad, and Lawrence with Wang to program the system to calculate the Hamming distance.  
Therefore, the combination of Cosic, Asaad, and Lawrence with Wang will enable the system to protect the bit that is more prone to switching [Asaad: col. 319, line 49-55], and perform matching between feature points [Wang: para. 0016; Fig. 1]. 

Regarding claim 10, Cosic, Asaad, and Lawrence meet the claim limitations as set forth in claim 8.
Cosic and Asaad further meet the claim limitations as follow.
The method of claim 8 (i.e. the method) [Cosic: col. 12, line 3], wherein determining distances between the first correlithm object and each input correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65])  in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] comprises: performing an XOR operation (i.e.  In one embodiment, the collective logic device 75260 performs logical operations including, without limitation, logical AND, logical OR, logical XOR, etc.) [Asaad: col. 248, line 47-49] between the first correlithm object and a correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65]) in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] to generate a binary string (i.e.  To allow flexible configurations, individual address bits can be selected to determine the slice as well as an XOR hash on an address can be used: The following hashing is used at 40242 in the present embodiment: L2 slice:=('0000' & a(0)) xor a(l to 4) xor a(5 to 8) xor a(9 to 12) xor a(13 to 16) xor a(l 7 to 20) xor a(21 to 24) xor a(25 to 28) For each of the slices, 25 address bits are a sufficient reference to distinguish L2 cache lines mapped to that slice) [Asaad: col. 91, line 17-26]; and counting the number of logical high values in the binary string, 30wherein the number of logical high values corresponds with a distance.
Cosic, Asaad, and Lawrence do not explicitly disclose the following limitation (Emphasize added).
The method of claim 8, wherein determining distances between the first correlithm object and each input correlithm object in the first node table comprises: performing an XOR operation between the first correlithm object and a correlithm object in the first node table to generate a binary string; and counting the number of logical high values in the binary string, 30wherein the number of logical high values corresponds with a distance.
However, in the same field of endeavor Wang further discloses the claim limitations as follows:
counting the number of logical high values in the binary string, wherein the number of logical high values corresponds with a distance (i.e. A Hamming distance between two bit-strings is computed, which may be quickly solved by counting the number of bit "1" in the XOR operation results.) [Wang: para. 0022; Fig. 4]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic, Asaad, and Lawrence with Wang to program the system to calculate the Hamming distance.  
Therefore, the combination of Cosic, Asaad, and Lawrence with Wang will enable the system to protect the bit that is more prone to switching [Asaad: col. 319, line 49-55], and perform matching between feature points [Wang: para. 0016; Fig. 1]. 

Regarding claim 17, Cosic, Asaad, and Lawrence meet the claim limitations as set forth in claim 15.
Cosic and Asaad further meet the claim limitations as follow.
The device of claim 15 (i.e. one or more computing devices) [Cosic: col. 1, line 48-49], wherein determining distances between the first correlithm object and each input correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65])  in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] comprises: performing an XOR operation (i.e.  In one embodiment, the collective logic device 75260 performs logical operations including, without limitation, logical AND, logical OR, logical XOR, etc.) [Asaad: col. 248, line 47-49] between the first correlithm object and a correlithm object ((i.e. In further embodiments, Context Interpreter 1120 comprises computational functionalities to create or analyze computed information such as computing an object's distance) [Cosic: col. 101, line 37-39]; (i.e. The at least one extra information may include one or more of: a relationship, a distance, or an allegiance of an object of the application relative to another object of the application. The at least one extra information may include an information on an object of the application within an area of interest) [Cosic: col. 3, line 60-65]) in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] to generate a binary string (i.e.  To allow flexible configurations, individual address bits can be selected to determine the slice as well as an XOR hash on an address can be used: The following hashing is used at 40242 in the present embodiment: L2 slice:=('0000' & a(0)) xor a(l to 4) xor a(5 to 8) xor a(9 to 12) xor a(13 to 16) xor a(l 7 to 20) xor a(21 to 24) xor a(25 to 28) For each of the slices, 25 address bits are a sufficient reference to distinguish L2 cache lines mapped to that slice) [Asaad: col. 91, line 17-26]; and counting the number of logical high values in the binary string, 30wherein the number of logical high values corresponds with a distance.
Cosic, Asaad, and Lawrence do not explicitly disclose the following limitation (Emphasize added).
The device of claim 15, wherein determining distances between the first correlithm object and each input correlithm object in the first node table comprises: performing an XOR operation between the first correlithm object and a correlithm object in the first node table to generate a binary string; and counting the number of logical high values in the binary string, 30wherein the number of logical high values corresponds with a distance.
However, in the same field of endeavor Wang further discloses the claim limitations as follows:
counting the number of logical high values in the binary string, wherein the number of logical high values corresponds with a distance (i.e. A Hamming distance between two bit-strings is computed, which may be quickly solved by counting the number of bit "1" in the XOR operation results.) [Wang: para. 0022; Fig. 4]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic, Asaad, and Lawrence with Wang to program the system to calculate the Hamming distance.  
Therefore, the combination of Cosic, Asaad, and Lawrence with Wang will enable the system to protect the bit that is more prone to switching [Asaad: col. 319, line 49-55], and perform matching between feature points [Wang: para. 0016; Fig. 1]. 

Claims 5, 7, 12, 14, 18,  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cosic (US Patent 9,443,192 B1), (“Cosic”), in view of Asaad et al. (US Patent 9,081,501 B2), (“Asaad”), in view of Lawrence et al. (US Patent Application Publication 2004/0044940 A1), (“Lawrence”), in view of Rees et al. (US Patent 4,811,333), (“Rees”).

Regarding claim 5, Cosic meets the claim limitations as set forth in claim 1.
Cosic further meets the claim limitations as follow.
The system of claim 1 (i.e. a system) [Cosic: col. 1, line 47], wherein: the first edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10]; (i.e. an interface) [Cosic: col. 207, line 1]) uses an unsecure channel to receive the first correlithm object (i.e. an interface configured to receive a first instruction set) [Cosic: col. 207, line 1]; and the second edge node ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10]; (i.e. an interface) [Cosic: col. 207, line 1]) uses an unsecure channel to send the fourth correlithm object to the second device (i.e. machine-readable medium includes any medium that can send or receive machine instructions as a machine-readable signal) [Cosic: col. 64, line 47-49].  
Cosic, Asaad, and Lawrence do not explicitly disclose the following limitation (Emphasize added).
The system of claim 1, wherein: the first edge node uses an unsecure channel to receive the first correlithm object; and the second edge node uses an unsecure channel to send the fourth correlithm object to the second device.
However, in the same field of endeavor Rees further discloses the claim limitations as follows:
the first edge node uses an unsecure channel to receive the first correlithm object (i.e. In the embodiments considered here one terminal card serves four input and four output ports. The terminal cards, which each serve four inlet and four outlet ports, receive instructions from duplicated control busses and also have their own secured or unsecured "on card" converter for power. Similarly, a complete segment or sub-network may receive instructions from duplicated command busses and may have its own converter for power) [Rees: col. 6, line 10-18]; and the second edge node uses an unsecure channel to send the fourth correlithm object to the second device.  (i.e. In the embodiments considered here one terminal card serves four input and four output ports. The terminal cards, which each serve four inlet and four outlet ports, receive instructions from duplicated control busses and also have their own secured or unsecured "on card" converter for power. Similarly, a complete segment or sub-network may receive instructions from duplicated command busses and may have its own converter for power) [Rees: col. 6, line 10-18].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic, Asaad, and Lawrence with Rees to program the system to implement the switching arrangement of Rees.  
Therefore, the combination of Cosic, Asaad, and Lawrence with Rees will enable the system to improve the operating flexibility  [Rees: col. 5, line 66-68]. 

Regarding claim 7, Cosic meets the claim limitations as set forth in claim 1.
Cosic further meets the claim limitations as follow.
The system of claim 1 (i.e. a system) [Cosic: col. 1, line 47], wherein pairs of input correlithm object and output correlithm objects (i.e. an application's instructions, data) [Cosic: col. 73, line 3-4] in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] are the same as pairs of input correlithm object and output correlithm objects (i.e. an application's instructions, data) [Cosic: col. 73, line 3-4] in the second node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32].
Cosic, Asaad, and Lawrence do not explicitly disclose the following limitation (Emphasize added).
The system of claim 1, wherein the pairs of input correlithm object and output correlithm objects in the first node table are the same as the pairs of input correlithm object and output correlithm objects in the second node table.
However, in the same field of endeavor Rees further discloses the claim limitations as follows:
the pairs of input correlithm object and output correlithm objects in the first node table are the same as the pairs of input correlithm object and output correlithm objects in the second node table (i.e. In the embodiments considered here one terminal card serves four input and four output ports. The terminal cards, which each serve four inlet and four outlet ports, receive instructions from duplicated control busses and also have their own secured or unsecured "on card" converter for power. Similarly, a complete segment or sub-network may receive instructions from duplicated command busses and may have its own converter for power) [Rees: col. 6, line 10-18] – Note: Rees discloses that the data at four input ports and output ports are duplicate, so they are the same).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic, Asaad, and Lawrence with Rees to program the system to implement the switching arrangement of Rees.  
Therefore, the combination of Cosic, Asaad, and Lawrence with Rees will enable the system to improve the operating flexibility  [Rees: col. 5, line 66-68]. 

Regarding claim 12, Cosic meets the claim limitations as set forth in claim 8.
Cosic further meets the claim limitations as follow.
The method of claim 8 (i.e. the method) [Cosic: col. 12, line 3], wherein:
receiving the first correlithm object (i.e. an interface configured to receive a first instruction set) [Cosic: col. 207, line 1] comprises using an unsecure channel to receive the first correlithm object (i.e. an interface configured to receive a first instruction set) [Cosic: col. 207, line 1]; and sending the fourth correlithm object (i.e. machine-readable medium includes any medium that can send or receive machine instructions as a machine-readable signal) [Cosic: col. 64, line 47-49] comprises using an unsecure channel to 5send the fourth correlithm object (i.e. machine-readable medium includes any medium that can send or receive machine instructions as a machine-readable signal) [Cosic: col. 64, line 47-49].   
Cosic, Asaad, and Lawrence do not explicitly disclose the following limitation (Emphasize added).
The method of claim 8, wherein: receiving the first correlithm object comprises using an unsecure channel to receive the first correlithm object; and sending the fourth correlithm object comprises using an unsecure channel to 5send the fourth correlithm object.  
However, in the same field of endeavor Rees further discloses the claim limitations as follows:
receiving the first correlithm object comprises using an unsecure channel to receive the first correlithm object (i.e. In the embodiments considered here one terminal card serves four input and four output ports. The terminal cards, which each serve four inlet and four outlet ports, receive instructions from duplicated control busses and also have their own secured or unsecured "on card" converter for power. Similarly, a complete segment or sub-network may receive instructions from duplicated command busses and may have its own converter for power) [Rees: col. 6, line 10-18]; and sending the fourth correlithm object comprises using an unsecure channel to 5send the fourth correlithm object (i.e. In the embodiments considered here one terminal card serves four input and four output ports. The terminal cards, which each serve four inlet and four outlet ports, receive instructions from duplicated control busses and also have their own secured or unsecured "on card" converter for power. Similarly, a complete segment or sub-network may receive instructions from duplicated command busses and may have its own converter for power) [Rees: col. 6, line 10-18].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic, Asaad, and Lawrence with Rees to program the system to implement the switching arrangement of Rees.  
Therefore, the combination of Cosic, Asaad, and Lawrence with Rees will enable the system to improve the operating flexibility  [Rees: col. 5, line 66-68]. 

Regarding claim 14, Cosic meets the claim limitations as set forth in claim 8.
Cosic further meets the claim limitations as follow.
The method of claim 8 (i.e. the method) [Cosic: col. 12, line 3], wherein pairs of input correlithm object and output correlithm objects (i.e. an application's instructions, data) [Cosic: col. 73, line 3-4] in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] are the same as pairs of input correlithm object and output correlithm objects (i.e. an application's instructions, data) [Cosic: col. 73, line 3-4] in the second node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32].
Cosic, Asaad, and Lawrence do not explicitly disclose the following limitation (Emphasize added).
The method of claim 8, wherein the pairs of input correlithm object and output correlithm objects in the first node table are the same as the pairs of input correlithm object and output correlithm objects in the second node table.
However, in the same field of endeavor Rees further discloses the claim limitations as follows:
the pairs of input correlithm object and output correlithm objects in the first node table are the same as the pairs of input correlithm object and output correlithm objects in the second node table (i.e. In the embodiments considered here one terminal card serves four input and four output ports. The terminal cards, which each serve four inlet and four outlet ports, receive instructions from duplicated control busses and also have their own secured or unsecured "on card" converter for power. Similarly, a complete segment or sub-network may receive instructions from duplicated command busses and may have its own converter for power) [Rees: col. 6, line 10-18] – Note: Rees discloses that the data at four input ports and output ports are duplicated, so they are the same).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic, Asaad, and Lawrence with Rees to program the system to implement the switching arrangement of Rees.  
Therefore, the combination of Cosic, Asaad, and Lawrence with Rees will enable the system to improve the operating flexibility  [Rees: col. 5, line 66-68]. 

Regarding claim 18, Cosic meets the claim limitations as set forth in claim 18.
Cosic further meets the claim limitations as follow.
The device of claim 15 (i.e. one or more computing devices) [Cosic: col. 1, line 48-49], wherein: the network interface ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10]; (i.e. an interface) [Cosic: col. 207, line 1]) uses an unsecure channel to receive the first correlithm object (i.e. an interface configured to receive a first instruction set) [Cosic: col. 207, line 1]; and the network interface ((i.e. leaf node) [Cosic: col. 131, line 6]; (i.e. end nodes) [Cosic: col. 131, line 10]; (i.e. an interface) [Cosic: col. 207, line 1]) uses an unsecure channel to send the fourth correlithm object to the second device (i.e. machine-readable medium includes any medium that can send or receive machine instructions as a machine-readable signal) [Cosic: col. 64, line 47-49].  
Cosic, Asaad, and Lawrence do not explicitly disclose the following limitation (Emphasize added).
The device of claim 15,  wherein: the network interface uses an unsecure channel to receive the first correlithm object; and the network interface uses an unsecure channel to send the fourth correlithm object to the second device.
However, in the same field of endeavor Rees further discloses the claim limitations as follows:
(i.e. In the embodiments considered here one terminal card serves four input and four output ports. The terminal cards, which each serve four inlet and four outlet ports, receive instructions from duplicated control busses and also have their own secured or unsecured "on card" converter for power. Similarly, a complete segment or sub-network may receive instructions from duplicated command busses and may have its own converter for power) [Rees: col. 6, line 10-18]; and  (i.e. In the embodiments considered here one terminal card serves four input and four output ports. The terminal cards, which each serve four inlet and four outlet ports, receive instructions from duplicated control busses and also have their own secured or unsecured "on card" converter for power. Similarly, a complete segment or sub-network may receive instructions from duplicated command busses and may have its own converter for power) [Rees: col. 6, line 10-18].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic, Asaad, and Lawrence with Rees to program the system to implement the switching arrangement of Rees.  
Therefore, the combination of Cosic, Asaad, and Lawrence with Rees will enable the system to improve the operating flexibility  [Rees: col. 5, line 66-68]. 

Regarding claim 20, Cosic meets the claim limitations as set forth in claim 18.
Cosic further meets the claim limitations as follow.
The device of claim 15 (i.e. one or more computing devices) [Cosic: col. 1, line 48-49], wherein pairs of input correlithm object and output correlithm objects (i.e. an application's instructions, data) [Cosic: col. 73, line 3-4] in the first node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32] are the same as pairs of input correlithm object and output correlithm objects (i.e. an application's instructions, data) [Cosic: col. 73, line 3-4] in the second node table (i.e. Instruction Register 212 may be part of Processor 11 (or processor's control unit, etc.) and it stores an instruction currently being executed or decoded) [Cosic: col. 80, line 29-32].
Cosic, Asaad, and Lawrence do not explicitly disclose the following limitation (Emphasize added).
The device of claim 15 , wherein pairs of input correlithm object and output correlithm objects in the first node table are the same as pairs of input correlithm object and output correlithm objects in the second node table.
However, in the same field of endeavor Rees further discloses the claim limitations as follows:
pairs of input correlithm object and output correlithm objects in the first node table are the same as pairs of input correlithm object and output correlithm objects in the second node table (i.e. In the embodiments considered here one terminal card serves four input and four output ports. The terminal cards, which each serve four inlet and four outlet ports, receive instructions from duplicated control busses and also have their own secured or unsecured "on card" converter for power. Similarly, a complete segment or sub-network may receive instructions from duplicated command busses and may have its own converter for power) [Rees: col. 6, line 10-18] – Note: Rees discloses that the data at four input ports and output ports are duplicated, so they are the same).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cosic, Asaad, and Lawrence with Rees to program the system to implement the switching arrangement of Rees.  
Therefore, the combination of Cosic, Asaad, and Lawrence with Rees will enable the system to improve the operating flexibility  [Rees: col. 5, line 66-68].                                                                                                                                                                                   
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488